Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered *564December 18, 2001, convicting defendant, after a jury trial, of attempted murder in the second degree and robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 17 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility and identification were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490 [1987]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Rosenberger, Williams, Marlow and Gonzalez, JJ.